Citation Nr: 1400220	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-43 305	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for irritable bowel syndrome.

2.  Entitlement to a rating higher than 10 percent for patellofemoral syndrome of the left knee.

3.  Entitlement to a rating higher than 10 percent for arthritis and chondromalacia of the right knee.

4.  Entitlement to a rating higher than 10 percent for arthritis of the lumbosacral spine.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1982 to December 1984 and from June 1988 to January 2000.  

This matter is before the Board of Veterans' Appeals on appeal of rating decision in August 2009 of a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In July 2012, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran asserts that her service-connected disabilities have worsened since she was last examined by VA in June 2009.  

As the Board determines that there is need to verify the current severity of the disabilities, reexaminations under 38 C.F.R. § 3.327 are warranted.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA gastrointestinal examination to determine the severity of the service-connected irritable bowel syndrome. 





The VA examiner is to describe whether the Veteran has severe symptoms of diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  

The Veteran's file must be available to the VA examiner for review.  

2.  Afford the Veteran a VA examination to determine the severity of the service-connected disabilities of the left knee, right knee, and lumbosacral spine.   

a).  On the claims for increase for the knees, the VA examiner is asked to describe: 

i).  Flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension;  

ii).  Any ligament instability; and, 

iii).  Any other symptoms, such as locking or effusion, not encompassed by limitation of flexion or extension or functional loss due to pain or instability. 





b).  On the claim for increase for the lumbosacral spine, the VA examiner is asked to describe: 

i).  Range of motion in degrees of flexion, extension, rotation, and lateral flexion; any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement; or unfavorable ankylosis of the entire thoracolumbar spine; 

ii).  Any objective neurological abnormalities; and, 

iii).  Any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes.  

The Veteran's file must be available to the examiner for review.  

3.  After the development has been completed, adjudicate the claims for increase.  If any benefit is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


